               Case 19-11915-BLS         Doc 216     Filed 11/21/19      Page 1 of 12



                       IN THE UNITED STATES BANKRUPTCY COURT
                            FOR THE DISTRICT OF DELAWARE

In re:                                            Chapter 11
                                                  Case No. 19-11915 (BLS)
    RAIT FUNDING, LLC,
                                                1
    a Delaware limited liability company, et al. (Jointly Administered)

                Debtors.                           Hearing Date: December 5, 2019 at 10:00 a.m.
                                                   Objection Deadline: December 2, 2019 at noon.




     MOTION OF THE AD HOC COMMITTEE OF PREFERRED EQUITY SECURITY
       HOLDERS OF RAIT FINANCIAL TRUST TO TERMINATE THE DEBTORS’
    EXCLUSIVE PERIOD TO PROPOSE AND SOLICIT ACCEPTANCES OF A PLAN OF
                            REORGANIZATION



         The Ad Hoc Committee of Holders of Preferred Equity (the “Ad Hoc Committee”) Issued

by RAIT Financial Trust (“RAIT Parent”), by its attorneys, moves the Court (the “Motion”)

pursuant to section 1121(d)(1) of title 11 of the United States Code (the “Bankruptcy Code”), for

an entry of an order, substantially in the form annexed hereto as Exhibit A, terminating the Debtors’

exclusive period to propose and solicit acceptances of a plan of reorganization. In support of this

Motion, the Ad Hoc Committee respectfully states as follows:

                                   PRELIMINARY STATEMENT

         1.      The Debtors’ exclusivity period during which they, and only they, may file a plan

must be terminated to preserve the rights of disenfranchised equity holders. There is no reason



1
  The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax
identification number (if applicable), are as follows: RAIT Funding, LLC, a Delaware limited liability
company (9983); RAIT Financial Trust, a Maryland real estate investment trust (9819); RAIT General,
Inc., a Maryland corporation (9987); RAIT Limited, Inc., a Maryland corporation (9773); Taberna Realty
Finance Trust, a Maryland real estate investment trust (3577); RAIT JV TRS, LLC, a Delaware limited
liability company (3190); and RAIT JV TRS Sub, LLC, a Delaware limited liability company (4870).


11/21/2019 SL1 1615341v6 113993.00001
               Case 19-11915-BLS        Doc 216      Filed 11/21/19    Page 2 of 12



for this Court to allow the Debtors to proceed on their plan of reorganization (the “Plan”)

[Docket No. 139], without there being an alternative competing plan providing different and

better treatment for creditors and equity stakeholders to consider. Doing so would in essence

compel estate stakeholders to either accept an unsatisfactory plan or have no recovery at all,

clearly an unfair result. Instead, the Ad Hoc Committee has proposed a fully funded and

confirmable alternative structure for paying claims in full and providing equity holders with far

better treatment than that proposed by the Debtors and CF RFP Holdings LLC, an entity owned

by funds managed by affiliates of Fortress Investment Group LLC (“Fortress”) to be

consummated under a plan of reorganization (the “AHC Plan”).

        2.       The Ad Hoc Committee and its representatives have had dozens of meetings and

calls over the past month, primarily with private investment funds and multiple, multi-billion

dollar institutions, about financing the AHC Plan. As set forth in the Objection Of Ad Hoc

Committee Of Holders Of Preferred Equity Issued By Rait Financial Trust To Debtors’ Motion

For Approval Of The Sale Of Substantially All Of Its Assets (the “Sale Objection”) [Docket No.

203], the Ad Hoc Committee, in coordination with Never Summer Holdings LLC, negotiated a

Commitment Letter with Magnetar Capital LLC and its affiliate Magnetar Financial LLC

(“MFL”) on behalf of one or more funds or accounts managed by MFL (collectively,

“Magnetar”) and Moab Partners, L.P. (“Moab,” collectively, with Magnetar, the “New

Investors”) to provide $50 million in AHC Plan funding (Magnetar and MOAB manage $13

billion and $750 million, respectively). The AHC Plan will provide payment to all creditors in

accordance with their contractual rights and facilitate the Debtors’ emergence from Chapter 11

with at least $65 million in shareholders’ equity. A Term Sheet reflecting the treatment of




                                                 2
11/21/2019 SL1 1615341v6 113993.00001
                 Case 19-11915-BLS            Doc 216       Filed 11/21/19   Page 3 of 12



classes of claims and interests under the AHC Plan and other significant AHC Plan terms was

filed with the Sale Objection.2

           3.      The Ad Hoc Committee submits, and will demonstrate at the hearing on this

matter, that the Debtors’ enterprise value is between $190 million and $240 million. The

headline number under the Equity and Asset Purchase Agreement with Fortress, which will

provide the source of funding for the Debtors’ Plan, purports to be $174.4 million, but that

includes a significant amount of the Debtors’ own cash. The actual cash consideration being

provided by Fortress is only about $129 million (the “Sale”).

           4.      As of the Petition Date, the Debtors’ principal assets consisted of $300 million of

commercial real estate loans (none of which was in default) held by two non-Debtor affiliates,

RAIT FL7 (“FL7”) and RAIT FL8 (“FL8”). This valuable portfolio of approximately 20

commercial real estate loans is held by the Debtors in the form of commercial mortgage backed

securities (“CMBS”), i.e., pools of commercial mortgages which pay interest and principal to

investors in accordance with an agreed waterfall. Each of the loans is currently deemed

“performing” by the collateral manager, which is RAIT Parent itself. Since the bankruptcy filing

on August 30, 2019, $67 million of these loans has been repaid, leaving a balance of

$233 million. These loans are short-term and first lien, with approximately 99% of maturities

before March 2021. While some loans provide for borrower extensions, they also have often

been repaid prior to their stated maturity dates. The Ad Hoc Committee notes, and asks that the

Court take judicial notice, that the commercial mortgage market is healthy, interest rates are low,

and borrowers are experiencing strong competition among lenders for their business.




2
    The Commitment Letter and Term Sheet are annexed hereto as Exhibit B.
                                                        3
11/21/2019 SL1 1615341v6 113993.00001
               Case 19-11915-BLS         Doc 216       Filed 11/21/19    Page 4 of 12



        5.       The organic, scheduled liquidation of this collateral will enable the CMBS entities

to pay off all of their debt, including approximately $65 million of FL7 debt and $45 million FL8

debt held by RAIT itself, or $110 million, by February 2021. From the perspective of potential

funders of additional capital for RAIT Parent, the pay-down of collateral in FL7 and FL8 - and

thereby the senior notes issued by those entities - improves the value of RAIT Parent’s interests

in those CMBS entities, as it accelerates the period within which RAIT Parent would expect to

receive a pay-down of its holdings.

        6.       Other significant assets at RAIT Parent include its 10 real estate properties,

carried at $113.6 million as of June 30, 2019, but which carry significant indebtedness, some of

which is owned by RAIT Parent via its CDO I securitization. RAIT Parent owned $38.9 million

of CDO I’s securities as of June 30, 2019, of which $24.0 million were pledged to the Taberna

Note. RAIT Parent also directly owns mortgages previously held by RAIT CDO II, which paid

off its non-RAIT securities holders in the fourth quarter of 2018, allowing RAIT Parent to bring

the CDO’s assets directly onto its own balance sheet.

        7.       If the Sale to Fortress were to be approved on its current terms, Fortress would

receive an immediate windfall in the form of the Debtors’ balance sheet cash, exceeding $40

million, and the short-term pay-down of approximately $110 million from the 20 or so

commercial mortgages held in FL7 and FL8. Thus, Fortress will receive the full benefit of the

Debtors’ remaining assets after FL7 and FL8 are liquidated. Stated another way, Fortress is

investing $129 million and if the Sale and Plan go forward, the Debtor will return almost $150

million to Fortress within 16 months from the Debtors’ own cash and self-liquidating FL7 and

FL8 securities. This windfall, of course, comes at the expense of the preferred shareholders who,

without termination of exclusivity, will be forced either to accept such an unsatisfactory plan or

                                                   4
11/21/2019 SL1 1615341v6 113993.00001
                 Case 19-11915-BLS           Doc 216      Filed 11/21/19    Page 5 of 12



to reject it and have no ready alternative to which to turn, and perhaps face the prospect of a

conversion to a liquidation. With such a valuable and liquid asset pool, it cannot be gainsaid that

a plan of reorganization such as that being assembled by the Ad Hoc Committee that allows such

value to be fully realized over the next 16 months is a mechanism to maximize value far superior

to the sale to Fortress.

           8.        There is no reason for this Court to approve the Debtors’ plan that wipes out

preferred shareholders when preferred shareholders are in fact “in the money,” and the AHC Plan

will permit the preferred shareholders to realize the value to which they are entitled.

           9.        In its 10-Q for the period ended June 30, 2019, filed on November 7, 2019,3 RAIT

Parent represents that shareholders’ equity was $64,454,000. Importantly, shareholders’ equity

at fair value even exceeds that figure. After adjusting the Debtors’ investment in mortgage loans

to reflect fair value ($333,668,000 in mortgage loans at fair value versus $361,134,000 carrying

value [Exhibit C, page 26]), shareholders’ equity would be reduced by $27,466,000 to

$36,988,000. However, the consolidated balance sheet in the 10-Q includes shareholders’

deficits for RAIT Securitizations and RAIT VIE Properties in the amounts of $21,918,000 and

$6,836,000, respectively [Exhibit C, page 31], which are non-recourse and for which RAIT

Parent therefore has no liability. Once those non-Debtor shareholders’ deficits in the aggregate

amount of $28,754,000 are eliminated, the fair value of shareholders’ equity is $65,742,000.

           10.       Thus, one can only conclude, and RAIT Parent now must concede, that there is a

substantial likelihood that equity holders will receive a meaningful distribution if allowed to file

the AHC Plan. At least there would be a meaningful distribution to equity if the Debtors were

not pursuing a misguided sale process designed to wipe out that substantial quantum of


3
    See Exhibit C.
                                                      5
11/21/2019 SL1 1615341v6 113993.00001
               Case 19-11915-BLS        Doc 216      Filed 11/21/19    Page 6 of 12



shareholders’ equity for no legitimate reason. Nor does there appear to be any evidence of a

substantial decrease in value since June 30, 2019. In fact, the Debtors’ assets appear to be

performing well and providing significant liquidity to the estates.

        11.      Based on the foregoing, the Court should terminate the Debtors’ exclusivity and

permit the Ad Hoc Committee to advance the AHC Plan that actually will maximize value for

the benefit of all constituencies.

                                         BACKGROUND

        12.      On August 30, 2019 (the “Petition Date”), the Debtors each commenced a

voluntary case under chapter 11 of the Bankruptcy Code. On September 4, 2019, the Court

entered an Order Directing Joint Administration of the Debtors under case number 19-

11915(BLS) [Docket No. 25].

        13.      The Debtors are continuing operations and management as debtors in possessions

pursuant to sections 1107(a) and 1108 of the Bankruptcy Code.

        14.      On September 9, 2019 the Debtors filed their Motion for Entry of an Order (I)

Establishing the Bidding Procedures, Including Approval of A Break-Up Fee and Expense

Reimbursement, (II) Approving Sale of Substantially All of the Debtors' Assets Free and Clear

of All Liens, Claims, Interests and Encumbrances, and (III) Granting Related Relief (the “Sale

Motion”) [Docket No. 53].

        15.      On September 17, 2019, the U.S. Trustee filed a Notice of Appointment of the

Unsecured Creditors’ Committee [Docket No. 65].

        16.      On October 14, 2019, the Debtors filed the Plan and the Disclosure Statement for

the Plan. [Docket No. 139 and 140, respectively]




                                                 6
11/21/2019 SL1 1615341v6 113993.00001
               Case 19-11915-BLS         Doc 216       Filed 11/21/19    Page 7 of 12



        17.      On November 18, 2019, counsel for the Ad Hoc Committee filed their Notice of

Appearance, Rule 2019 Statement and Objection to the Sale Motion [Docket No. 200, 201 and

203, respectively].

                  JURISDICTION, VENUE AND STATUTORY PREDICATE

        18.      This Court has jurisdiction over this Motion pursuant to 28 U.S.C. §§ 157 and

1334. Venue is proper in this district pursuant to 28 U.S.C. §§ 1408 and 1409. This matter is a

core proceeding within the meaning of 28 U.S.C. § 157(b)(2). The Ad Hoc Committee consents

to entry of a final order by the Bankruptcy Court determining this Motion.

        19.      The statutory predicate for the relief sought herein is section 1121(d)(1) of the

Bankruptcy Code.

                              BASIS FOR THE RELIEF REQUESTED

        20.      “Only the debtor may file a plan until after 120 days after the date of the order for

relief under” chapter 11. 11 U.S.C. § 1121(b). The underlying purpose of exclusivity “at the

outset of a Chapter 11 case” gives a debtor “the unqualified opportunity to negotiate a settlement

and propose a plan of reorganization without interference from creditors and other interests.” In

re Texaco Inc., 81 B.R. 806, 809 (Bankr. S.D.N.Y. 1988) (citing H.R.Rep. No. 595, 95th Cong.,

2d Sess. 221–222 (1978), U.S. Code Cong. & Admin. News 1978, p. 5787).

        21.      Section 1121, however, also embodies “a congressional acknowledgement that

creditors, whose money is invested in the enterprise no less than the debtor’s, have a right to a

say in the future of that enterprise.” In re Timbers of Inwood Forest Associates, Ltd., 808 F.2d

363, 372 (5th Cir. 1987), aff’d 484 U.S. 365 (1988). The statute “was designed, and should be

faithfully interpreted, to limit the delay that makes creditors the hostages of Chapter 11 debtors.”

Id.

                                                   7
11/21/2019 SL1 1615341v6 113993.00001
               Case 19-11915-BLS         Doc 216       Filed 11/21/19    Page 8 of 12



        22.      This Court may reduce or terminate the exclusivity periods upon motion and for

“cause” shown, 11 U.S.C. § 1121(d)(1), and “[t]he party who seeks the extension or the

reduction of the exclusivity periods has the burden of establishing cause.” In re Texaco Inc., 76

B.R. 326 (Bankr. S.D.N.Y. 1987) (collecting cases). The ultimate decision on exclusivity rests

within the discretion of the bankruptcy court. See First Am. Bank of N.Y. v. S.W. Gloves & Safety

Equip., Inc., 64 B.R. 963, 965-66 (D. Del. 1986).

        23.      Although the Bankruptcy Code does not define “cause”, courts have looked to the

legislative history of section 1121(d) for guidance. See In re Gibson & Cushman Dredging

Corp., 101 B.R. 405, 409 (E.D.N.Y. 1989); In re Amko Plastics, Inc., 197 B.R. 74, 77 (Bankr.

S.D. Ohio 1996). Courts may also consider the following factors:

                  a.     the size and complexity of the case;

                  b.     the necessity of sufficient time to negotiate and prepare adequate
                         information;

                  c.     the existence of good faith progress toward reorganization;

                  d.     whether the debtor is paying its debts as they come due;

                  e.     whether the debtor has demonstrated reasonable prospects for
                         filing a viable plan;

                  f.     whether the debtor has made progress in negotiating with creditors;

                  g.     the length of time the case has been pending;

                  h.     whether the debtor is seeking the extension to pressure creditors;
                         and

                  i.     whether unresolved contingencies exist.

See In re Cent. Jersey Airport Servs., LLC, 282 B.R. 176, 184 (Bankr. D.N.J. 2002) (citing In re

Service Merchandise Co., 256 B.R. 744, 751 (Bankr. M.D. Tenn. 2000); In re Crescent

Mfg., 122 B.R. 979, 982 (Bankr. N.D. Ohio 1990); In re McLean Indus. Inc., 87 B.R. 830, 834
                                                   8
11/21/2019 SL1 1615341v6 113993.00001
                Case 19-11915-BLS             Doc 216       Filed 11/21/19        Page 9 of 12



(Bankr. S.D.N.Y. 1987); See also In re Adelphia Commc'ns Corp., 352 B.R. 578, 587 (Bankr.

S.D.N.Y. 2006), clarified on denial of reconsideration, No. 02-41729, 2006 WL 2927222

(Bankr. S.D.N.Y. Oct. 10, 2006); In re Borders Grp., Inc., 460 B.R. 818 (Bankr. S.D.N.Y. 2011).

        24.      Weighing these factors, the Debtors have not set forth a plan that adequately

provides for all of the parties, especially considering the Ad Hoc Committee’s ability to identify

in very short order significant sources of recovery for the preferred equity holders and obtain a

$50 million commitment to fund the AHC Plan:4

                 a. The size and complexity of the case. The Ad Hoc Committee has
                    demonstrated the ease with which the AHC Plan can be formulated and
                    provide for a substantial return to the preferred equity security holders who
                    would otherwise be receiving nothing under the Debtors’ proposed plan.

                 b. The necessity of sufficient time to negotiate and prepare adequate information.
                    Any argument by the Debtors regarding a lack of sufficient time to negotiate
                    and propose a plan falls flat as the Debtors have already filed their Plan but it
                    is seriously deficient.

                 c. The existence of good faith progress toward reorganization. The Debtors
                    cannot demonstrate good faith effort towards reorganization where the rights
                    of the preferred shareholders have been ignored, the Plan offers the assets of
                    the Debtor to Fortress for less than fair value and the Debtors have, among
                    other things, engaged in bid chilling. See Sale Objection [Docket No. 203].
                    “In evaluating whether a plan has been filed in good faith, a court should look
                    to the totality of the circumstances, including: (1) whether a plan comports
                    with the provisions and purpose of the Code and the chapter under which it is
                    proposed, (2) whether a plan is feasible, (3) whether a plan is proposed
                    with honesty and sincerity, and (4) whether a plan's terms or the process used
                    to seek its confirmation was fundamentally fair.” In re Riviera Drilling &
                    Expl. Co., No. BR 10-11902, 2012 WL 6719591, at *6 (Bankr. D. Colo. Dec.
                    19, 2012), aff'd, 502 B.R. 863 (10th Cir. BAP (Colo.) 2013) (citing In re
                    Global Water Technologies, Inc., 311 B.R. 896, 903 (Bankr. D. Colo. 2004)).
                    Here, the Debtors cannot overcome the burden of demonstrating a good faith
                    plan of reorganization because the Debtors have not provided any recovery for
                    preferred shareholders even though they are “in the money.” Yet, the AHC
                    Plan would provide preferred equity security holders a substantial recovery.


4
  The Committee submits that some of the factors identified in Cent. Jersey Airport Servs., LLC are not relevant in
this atypical situation where the facts are unique.
                                                        9
11/21/2019 SL1 1615341v6 113993.00001
              Case 19-11915-BLS          Doc 216       Filed 11/21/19    Page 10 of 12




                 d. Whether the Debtors have demonstrated reasonable prospects for filing a
                    viable plan. The Plan set forth by the Debtors will ultimately fail.
                    Confirmation of any plan of reorganization under Chapter 11 will require this
                    Court to evaluate the best interests of the shareholders. “Congress created a
                    provision in the Bankruptcy Code that is commonly referred to as the
                    ‘best interest … test.’ 11 U.S.C. § 1129(a)(7)(A)(i–ii). Under the test,
                    every creditor [and shareholder] to a Chapter 11 reorganization plan must
                    receive at least the liquidation value of its claim [or interest] under the plan as
                    it would in a Chapter 7 proceeding against the debtor in order for the court to
                    find the plan is in the creditors’ [and shareholders’] best interest. The
                    bankruptcy courts determine this liquidation value by ‘conjur[ing] up a
                    hypothetical [C]hapter 7 liquidation that would be conducted on the effective
                    date of the plan.’” In re W.R. Grace & Co., 475 B.R. 34, 141 (D. Del.
                    2012), aff'd sub nom. In re WR Grace & Co., 729 F.3d 332 (3d Cir. 2013),
                    and aff'd, 532 F. App'x 264 (3d Cir. 2013), and aff'd, 729 F.3d 311 (3d Cir.
                    2013), and aff'd sub nom. In re WR Grace & Co., 729 F.3d 332 (3d Cir. 2013).
                    Applying this test to the facts set forth in this Motion, the Plan filed by the
                    Debtors does not satisfy the “best interest” test with respect to shareholders as
                    the value of the assets exceeds all liabilities.

                     Moreover, because a superior transaction is at hand under which equity would
                     realize value rather than being wiped out, the Plan discriminates unfairly and
                     thus violates section 1129(b)(1).

                 e. Whether the Debtors have made progress in negotiating with creditors. The
                    Debtors have not made any progress in negotiating with the Ad Hoc
                    Committee. As set forth in the Sale Objection, favorable treatment was given
                    to Fortess in negotiating the Sale, ultimately at a total loss to the preferred
                    equity security holders. Despite the efforts of the Ad Hoc Committee, the
                    Debtors have not engaged in any meaningful negotiations. Termination of the
                    exclusivity period is needed to bring the Debtors to negotiate, settle and
                    compromise through a competing plan whereby the all parties in interest can
                    realize greater value. See, In re Timbers of Inwood Forest Associates, Ltd.,
                    808 F.2d 363, 372 (5th Cir. 1987), aff’d 484 U.S. 365 (1988) (“Section 1121
                    was designed, and should be faithfully interpreted, to limit the delay that
                    makes creditors the hostages of Chapter 11 debtors.”).


                 f. The length of time the case has been pending. The cases were filed less than
                    three months ago. Despite the relative infancy of the cases, the Debtors are
                    looking to sell substantially all of their assets to Fortress at fire sale prices,
                    and propose a plan that woefully undervalues the potential recovery to all
                    constituents. To head off the potential that significant enterprise value will be
                    lost, the AHC Plan not only pays all creditors in full, it also maximizes a
                    return to the preferred equity.
                                                  10
11/21/2019 SL1 1615341v6 113993.00001
               Case 19-11915-BLS          Doc 216        Filed 11/21/19     Page 11 of 12




         25.     As set forth in Situation Management Systems, Inc., the Court should look to the

Debtors’ use of the exclusivity period to force parties in interest to accept an unsatisfactory or

unconfirmable plan. In re Situation Mgmt. Sys., Inc., 252 B.R. 859, 863 (Bankr. D. Mass. 2000).

Clearly the Ad Hoc Committee finds the proposed Plan unsatisfactory as it does not provide for

any recovery for equity, despite the Debtors’ own proof to the contrary in the RAIT Parent 10-Q.

The continuation of the exclusivity period will be futile and to the unfair detriment of the Ad Hoc

Committee.

         26.     The Ad Hoc Committee seeks to file the AHC Plan to provide recovery to all

parties in interest, including the preferred equity security holders. Given the Debtors’ failure to

file a plan that is in the best interests of all parties in interest, the Court should exercise its

discretionary authority to terminate the exclusivity period and allow the Ad Hoc Committee to

file its competing AHC Plan.

                                                NOTICE

         27.     Notice of this Motion will be given to counsel for (i) the Debtors, (ii) the U.S.

Trustee, (iii) the Official Committee of Unsecured Creditors, and (iv) through the Court’s

CM/ECF system, all other parties having filed a request for notice. It is respectfully submitted

that, in light of the nature of the relief requested, no other or further notice need be given.

         28.     No prior motion for the relief requested herein has been filed in this or any other

court.




                                                    11
11/21/2019 SL1 1615341v6 113993.00001
              Case 19-11915-BLS         Doc 216    Filed 11/21/19     Page 12 of 12



        WHEREFORE, the Ad Hoc Committee requests that this Court grant this Motion,

terminate the Debtors’ exclusivity and afford the Ad Hoc Committee such other relief as the

Court deems proper.



DATED: November 21, 2019                    Respectfully submitted,

                                              /s/Joseph H. Huston, Jr.
                                            Joseph H. Huston, Jr. (No. 4035)
                                            Stevens & Lee, P.C.
                                            919 North Market Street, Suite 1300
                                            Wilmington, DE 19801
                                            Phone: (302) 425-3310
                                            Fax: (610) 371-7972
                                            Email: jhh@stevenslee.com

                                                    -and-

                                            Nicholas F. Kajon*
                                            Constantine Pourakis*
                                            Andreas D. Milliaressis*
                                            Stevens & Lee, P.C.
                                            485 Madison Avenue, 20th Floor
                                            New York, NY 10022
                                            Telephone: (212) 319-8500
                                            Fax: (212) 319-8505
                                            Email: nfk/cp/adm@stevenslee.com
                                            *Admission pro hac vice pending

                                            Counsel to Ad Hoc Committee of Preferred Equity
                                            Security Holders of RAIT Financial Trust




                                              12
11/21/2019 SL1 1615341v6 113993.00001
